Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 				Response to Amendment
The Request for continued Examination, filed on 01/04/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 9-11.  Cancelled claims 12-35 are cancelled.    
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-11 are pending.
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 11/13/2020 and 12/15/2020 has been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPUB 2015/0019342, hereinafter Gupta), in view of Piccand et al. (US PGPUB 2016/0203234, hereinafter Piccand) and further in view of Cramer et al. (US PGPUB 2015/0032717, hereinafter Cramer).
As per as claim 1, Gupta discloses:
(Currently Amended) A system, comprising:
 	An Internet of Thing (loT) entity component configured to obtain loT device data from users and to supply the loT device data to a knowledge index to identify entities in the loT device data (Gupta, e.g., fig. 7, associating with texts description, [0010], [0013-0014], [0096-0097], [0099], “…More particularly, in one embodiment, the recommendation engine may generally aggregate, filter, and otherwise collect relevant n-tuple information from one or more IoT devices in a surrounding IoT environment at block 710 to obtain relevant real-time knowledge about the various IoT devices in the IoT environment…”);
 	storage that includes an loT entity feeds index that includes the entities from the loT device data associated with the users (Gupta, e.g., figs. 6-7, associating with texts description, [0098-0099], “…the recommendation engine may construct one or more environmental profiles at block 740 to characterize, assign a theme, or otherwise classify the IoT environment or certain personal spaces within the IoT environment (e.g., according to the method 600 shown in FIG. 6 and described in further detail above)…”); and
 	 an loT enhanced ranker (Gupta, e.g., [abstract], [0008-0010], discloser IoT ranker) configured to:
 	obtain search results for a search query entered by an individual user,  the search results including documents that include one or more query terms from search query, obtain the entities from the loT device data associated with the individual user (Gupta, e.g., figs. 6-7, associating with texts description, [008-0010], [0014], “…from one or more IoT devices in the IoT environment around the user…user input… automatically form associations between IoT devices and users based on the 
rank the search results utilizing a first lever ranker that comprises a machine learning model that ranks the documents based at least in part upon occurrences of the query terms (Gupta, e.g., [abstract], [0016] and [0088], (ranking search results)),
	To further clarify the features of “to supply the Iot device data to a knowledge index”,
	re-rank the search results from the first level ranker utilizing a second lever ranker that utilizes the entities from the loT device data associated with the individual user to perform the re-ranking based at least in part upon occurrences of the entities in the ranked documents.
	cause at least a subset of the search results ranked by both the first level ranker and the second level ranker to be presented for the individual user.
	However Piccand, in an analogous art, discloses “to supply the Iot device data to a knowledge index” (Piccand, e.g., [0034], [0036], [0038-0039], “…indexing ontologies and associating each IoT device and feed description with a set of corresponding ontological terms. The search algorithm will look up the indexed ontological terms and return the list of IoT devices and feeds linked to those terms matching the search criteria…searching a corpus of indexed data, but also a corpus of indexed ontologies, the search algorithm and the corresponding results will tend to be less ambiguous and will yield better results. The systems will provide the users with the ability to register ontologies, which will then be indexed and added to the searchable data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Piccand Gupta to creating relationships between IoT devices and associated data feeds and associating the records with one or more ontology terms of a hierarchical ontology describing a characteristic of the IoT device to archiving retrieve the information faster (Piccand, e.g., [0002-0007]).
		The combination of Picand and Gupta disclose ranking the search results (Gupta, e.g., [abstract], [008-0010]), but To make records clearer regarding to the features of “re-rank the search results from the first level ranker utilizing a second lever ranker that utilizes the entities from the loT device data associated with the individual user to perform the re-ranking based at least in part upon occurrences of the entities in the ranked documents.
	cause at least a subset of the search results ranked by both the first level ranker and the second level ranker to be presented for the individual user”.
	However Cramer, in an analogous art, discloses “re-rank the search results from the first level ranker utilizing a second lever ranker that utilizes the entities from the loT device data associated with the individual user to perform the re-ranking based at least in part upon occurrences of the entities in the ranked documents”, (Cramer, e.g., [0092-0095], “…re-ranking module modifies the rankings of search results received from a third-party search engine and stores the re-ranked results on database 130. The re-ranking software module also performs the highlighting, indication of document movement, and other functions not performed by the monitoring software module or the third-party search engine…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) 
“cause at least a subset of the search results ranked by both the first level ranker and the second level ranker to be presented for the individual user” (Cramer, e.g., [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cramer, Piccand and Gupta to allow user modify sets of search results and re-ranking search results to archiving in provide the user with the most optimal results possible and the most relevant documents base so that the most relevant documents (Cramer, e.g., [abstract], [0018-0020]).       

As per as claim 2, the combination of Cramer, Piccand and Gupta disclose:
(Original) The system of claim 1, wherein the system includes the knowledge index or wherein the loT entity component is configured to communicate with the knowledge index associated with a third party (Piccand, e.g., [abstract], [0033-0035] and [0038], “…indexing ontologies and associating each IoT device and feed description with a set of corresponding ontological terms. The search algorithm will look up the indexed ontological terms and return the list of IoT devices and feeds linked…”).

As per as claim 3, the combination of Cramer, Piccand and Gupta disclose:
 (Original) The system of claim 1, wherein the loT entity feeds index can include multiple fields per individual entity (Piccand, e.g., [0033-0038], “…"thing" ontology structure. Car ontology (extends Thing). Ford ontology (extends Car). Mustang ontology (extends Ford). Assume a Ford Mustang 1964 is registered, and linked to the Mustang ontology. A search for the term "vehicle" in the context of the Car ontology could return any registered car, including the Ford Mustang 1964 record (more specific)...”).

As per as claim 4, the combination of Cramer, Piccand and Gupta disclose:
 (Original) The system of claim 3, wherein individual fields include user identification (ID), entity identification (ID), and/or popularity index (Piccand, e.g., [0025], [0033-0034], [0038]) and further see (Gupta, e.g., [abstract], [0009-0010], (user/device profiles)).

As per as claim 5, the combination of Cramer, Piccand and Gupta disclose:
(Original) The system of claim 4, wherein the popularity index is a score of relevance that is a measure of trending interest in the individual entity (Piccand, e.g., [0033-0038]) and (Gupta, e.g., [0081-0083], (ranking relevant recommendations to a user interested)).

As per as claim 6, the combination of Cramer, Piccand and Gupta disclose:
(Original) The system of claim 1, wherein the loT entity feeds index is stored in indexable data format (Piccand, e.g., [0033-0038], [0044] and [0051]). 

As per as claim 7, the combination of Cramer, Piccand and Gupta disclose:
 (Original) The system of claim 1, wherein the search results comprise a list of uniform resource locator (URL) addresses (Piccand, e.g., [0034-0038]) and (Gupta, e.g., [0016], [0019] and [0077]).

As per as claim 8, the combination of Cramer, Piccand and Gupta disclose:
(Original) The system of claim 7, wherein the URL addresses are associated with documents and/or images (Piccand, e.g., [0033-0038], [0059]).

As per as claim 9, the combination of Cramer, Piccand and Gupta disclose:
(Currently Amended) The system of claim 7, wherein the loT enhanced ranker comprises a third level ranker (Gupta, e.g., [0010], [0014-0016], [0018-0019] and [0081-0082]) and further see (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) (the examiner asserts that user allow to modifies that re-ranking the matched document which can be the third ranker)).

As per as claim 10, the combination of Cramer, Piccand and Gupta disclose:
(Currently Amended) The system of claim 9, wherein  the third level ranker is configured to merge multiple paths from the second level ranker (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”).

As per as claim 11, the combination of Cramer, Piccand and Gupta disclose:
(Currently Amended) The system of claim 10, wherein the multiple paths are established by the first level ranker and relate to individual search terms of the search query (Cramer, e.g., [0018], [0057], [0060], [0063], “…user performing different actions while the system continues to collect data regarding the user's behavior in order to model the user's intent and then appropriately re-rank the search results…” and further see [0092-0095], “…provide two levels of ranking, (1) a first re-ranking using the user model as described above, and (2) a second re-ranking using the webpages found most desirable by previous users doing similar searches…”) and further see (Gupta, e.g., [0010], [0014-0016], [0018] and [0081-0082]) .

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/04/2021 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to providing more relevant search results to a user based upon information relating to IoT devices associated with the user and rank the search results utilizing the entities from the IoT devices.

a.	Raman et al. (US PGPUB 2014/0244610, hereafter Raman); “Prediction and Information Retrieval for Intrinsically Diverse Sessions” discloses “Search results retrieved by a search engine responsive to executing a query are received, and use multiple ranking method to rank the search result”.
Raman further teaches filter the search query and re-ranking search results (Raman, e.g., [0043] and [0053]).
Raman also teaches multiple ranking level (Raman, e.g., [0069-0070]).  
b.	Dumais et al. (US PGPUB 2008/0005068, hereinafter Dumais); “Context-Based search, Retrieval, and Awareness” discloses “identify information about a user state or context via a variety of sources and sensors. The state/context information can be used to filter, arrange and/or rank search results so as to facilitate converging on meaningful searches and results”.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163